 1   Charles Trudrung Taylor, #127105
     Email: ctt@lrplaw.net
 2   Alma V. Montenegro, #323158
     Email: avm@lrplaw.net
 3   Lang, Richert & Patch
     Post Office Box 40012
 4   Fresno, California 93755-0012
     (559) 228-6700 Phone
 5   (559) 228-6727 Fax
 6   Attorney for Plaintiffs
 7   Russell Ryan, #139835
     Motschiedler Michaelides et al LLP
 8   1690 W Shaw Ave Ste 200
     Fresno, CA 93711-3519
 9   (559) 439-4000
     (559) 439-5654
10   rkr@mmwbr.com
11   Attorney for Defendants
12

13                                UNITED STATES DISTRICT COURT
14                              EASTERN DISTRICT OF CALIFORNIA
15

16    LUCINA GURROLA, MARQUELIA                     Case No. 1:17-CV-01569-LJO-BAM
      APONTE, MERCEDES JIMINEZ, MARIA
17    C. ASCENCIO, MAURA GOMEZ                      STIPULATION AND ORDER TO
                                                    ALLOW PLAINTIFFS TO FILE FIRST
18                             Plaintiffs,          AMENDED COMPLAINT ON OR
                                                    BEFORE MARCH 8, 2019
19                   v.
20    COMMUNITY ACTION PARTNERSHIP
      OF MADERA COUNTY, a government
21    entity
22                             Defendants.
23

24

25          WHEREAS, this Court entered the Scheduling Conference Order in this matter on
26   December 6, 2018;
27          WHEREAS, paragraph 2 of the Scheduling Conference Order provides that the date the
28   date for all stipulated amendments of motions to amend shall be filed by March 8, 2019;

                                                1
                     STIPULATION AND ORDER TO FILE FIRST AMENDED COMPLAINT
 1          WHEREAS, Plaintiffs have provided a copy of their proposed First Amended Complaint
 2   to counsel for Defendant, a copy which is attached hereto as Exhibit “A.”
 3          WHEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
 4   undersigned counsel on behalf of the respective parties, that Plaintiffs may file the proposed First
 5   Amended Complaint in the form attached hereto on or before March 8, 2019.
 6

 7   Dated: February 25, 2019                       LANG, RICHERT & PATCH
 8
                                                    /s/ Charles Trudrung Taylor
 9                                                         Charles Trudrung Taylor
                                                           Alma V. Montenegro
10
                                                           Attorneys for Plaintiffs
11

12

13   Dated: February 25, 2019                       MOTSCHIEDLER MICHAELIDES et al LLP

14
                                                    /s/ Russell K. Ryan
15                                                          Russell K. Ryan
                                                            Attorneys for Defendant
16

17

18                                                ORDER

19          Pursuant to the parties’ stipulation, Plaintiffs shall file their First Amended Complaint, a

20   copy of which is attached as Exhibit “A” the parties’ stipulation, on or before March 8, 2019.

21

22   IT IS SO ORDERED.

23
        Dated:     February 27, 2019                           /s/ Barbara    A. McAuliffe             _
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                2
                     STIPULATION AND ORDER TO FILE FIRST AMENDED COMPLAINT
